Exhibit 10.16

 

SUNTRUST BANKS, INC.

DEFERRED COMPENSATION PLAN

 

DEFERRAL COMMITTEE CERTIFICATION

 

WHEREAS, SunTrust Banks, Inc. (the “Corporation”) established the SunTrust
Banks, Inc. Deferred Compensation Plan effective October 1, 1999 (the “Deferral
Plan”), a plan whereby participants in certain selected bonus and incentive
programs sponsored may defer receipt of all or a portion of their future awards;
and

 

WHEREAS, paragraph 8.7 of the Deferral Plan authorizes the Deferral Committee to
amend the Deferral Plan in any manner that is consistent with the Deferral
Plan’s purpose, except as to any matter that the Deferral Plan Committee
determines may result in a material increased cost to the Corporation; and

 

WHEREAS, on November 11, 2003, the Compensation Committee of the Board of
Directors of the Corporation was asked to approve and it did approve certain
changes to the Deferral Plan which were recommended on behalf of the Deferral
Committee.

 

NOW, THEREFORE, IN WITNESS HEREOF, the Deferral Committee, through its
authorized delegate, certifies that the Compensation Committee has approved the
following changes to the Deferral Plan, which are implemented effective as of
the dates set forth below:

 

First, effective for Plan Years beginning January 1, 2004 and later, “Eligible
Employee” means for purposes of deferrals under the Deferral Plan for awards
earned under the Corporation’s Management Incentive Plan or Performance Unit
Plan, an employee who is in grade 53 or higher.

 

Second, effective February 1, 2004, the Deferral Plan includes the following
investment funds:

 

  • STI Classic Capital Appreciation Fund

 

  • STI Classic Prime Quality Money Market

 

  • STI Classic Investment Grade Bond Fund

 

  • STI Classic Small Cap Growth Stock Fund

 

  • STI Classic Mid-Cap Equity Fund

 

  • STI Classic Growth and Income Fund

 

  • STI Classic Value Income Stock Fund

 

  • STI Classic Short-Term Fund

 

SUNTRUST BANKS, INC.

DEFERRAL PLAN COMMITTEE

        By:  

/s/ Mary S. Harrell

               

--------------------------------------------------------------------------------

            Attest:  

/s/ Margaret U. Hodgson

          [Corporate Seal]    

--------------------------------------------------------------------------------

           

 